Citation Nr: 1004331	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-22 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In March 2007 and July 2008, the Board remanded the case to 
the RO via the Appeals Management Center (AMC) for further 
notification, development, and readjudication of the claims.  
Specifically, in the most recent remand, the Board ordered 
the AMC to ask the Veteran to sign release forms for his 
private medical records and readjudicate his claim.  A 
remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not 
strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. 
App. 97 (2008).  The AMC sent the Veteran the appropriate 
release forms in September 2008, but he did not return them 
to the AMC.  Based on the foregoing, the Board finds that 
the AMC substantially complied with the July 2008 remand.

In January 2007, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for 
headaches, to include as secondary to service-connected 
PTSD, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
PTSD has been manifested by no more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as hypervigilance, poor sleep, 
intrusive recollections, avoidance of reminders of his 
trauma, and occasional panic attacks, as well as feelings of 
guilt, detachment, and isolation.

    
CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for the 
Veteran's service-connected PTSD have been approximated for 
the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2009).      


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim was eliminated 
by the Secretary during the course of this appeal.  See 73 
Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini 
II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In May 2005, July 2005, February 2007, and April 2007 
correspondence, the RO/AMC advised the Veteran of what the 
evidence must show to establish entitlement to an increased 
evaluation for his claimed disorder and described the types 
of evidence that the Veteran should submit in support of his 
claim.  The RO/AMC also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim.  These VCAA notice 
letters also addressed the elements of degree of disability 
and effective date.  

Although the decision was subsequently modified, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peake that certain 
notice elements were required for an increased rating claim.  
22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Id.  As the issue of entitlement to a higher 
evaluation for service-connected PTSD arises from an initial 
disability rating, the Board finds that no discussion of 
VA's compliance with the notice elements outlined in Vazquez 
is necessary in this case.  

The Board observes that the Veteran was provided with 
adequate notice with respect to his PTSD claim by virtue of 
the aforementioned VCAA notice letters.  Any defect with 
respect to the timing of the VCAA notice was cured when the 
AMC subsequently readjudicated the Veteran's claim in 
October 2009. 

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO/AMC afforded 
the Veteran with compensation and pension examinations in 
August 2006 and August 2005, obtained the Veteran's VA and 
private medical records to the extent possible, associated 
the Veteran's service treatment records (STRs) and hearing 
transcript with the claims file, and attempted to obtain the 
Veteran's Social Security Administration records.  As 
mentioned previously, the AMC asked the Veteran to complete 
release forms for his private physicians, but he did not 
return the forms to the AMC.  Furthermore, the Board notes 
that, although the most recent compensation and pension 
examination of record is more than three years old, there 
are no records in the claims file showing treatment after 
the August 2006 examination and the Veteran has not claimed 
that his condition has worsened.  Thus, VA's duty to assist 
does not require a new examination. VAOPGCPREC 11-95 (April 
7, 1995) cf. Palczewski v. Nicholson, 21 Vet. App. 174 
(2007). 

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are, collectively, more than adequate, 
as the examinations were predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
Both examinations included the Veteran's subjective 
complaints about his disability and the objective findings 
needed to rate the disability.   

Besides the aforementioned private treatment records and the 
Veteran's own testimony, the Veteran has not made the RO, 
AMC, or the Board aware of any other evidence relevant to 
this appeal that he or the VA needs to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to the 
claim.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 
and 4.2, which require the evaluation of the complete 
medical history of the veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted 
in support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Analysis

The Veteran filed his claim for entitlement to service 
connection for PTSD in April 2005, and the RO granted him a 
30 percent disability rating in an August 2006 rating 
decision effective April 2005.  The Veteran disagreed with 
this decision and appealed to the Board.  He claims that his 
symptoms warrant a disability rating higher than 30 percent.  
A 30 percent disability rating reflects evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

In order for the Veteran to receive the next higher rating 
of 50 percent, the evidence must show that his PTSD symptoms 
approximate occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is the next possible 
disability rating above 50 percent.  Such a rating is 
appropriate when PTSD symptoms approximate occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

Finally, a 100 percent disability rating is warranted when 
PTSD symptoms approximate total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own 
occupation, or own name.

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  They assign 
ratings according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in 
the DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The Board has reviewed the Veteran's complete claims file.  
Overall, the Board finds that the Veteran's symptomatology 
most closely approximated the criteria for a 50 percent 
disability rating for the entire appeal period.  To be sure, 
the Veteran's claims file indicates he began treatment for 
PTSD as early as December 2003.  For the most part, the 
Veteran's symptoms have been consistent throughout the 
appeal period.  He has demonstrated hypervigilance, poor 
sleep, intrusive recollections, avoidance of reminders of 
his trauma, and occasional panic attacks.  The Veteran has 
also startled easily and felt guilt, detachment, and 
isolation.  Throughout the appeal period, the Veteran's 
speech was coherent and he denied hallucinations and 
delusions.  Although doctors have described his appearance 
and behavior as subdued and overly calm, the Veteran became 
distressed at times when discussing his PTSD and displayed 
an anxious affect.  Furthermore, the Veteran described his 
reoccurring dreams and claimed that he experienced tens of 
thousands of nightmares.  Additionally, at his Travel Board 
hearing, the Veteran testified that he did not have many 
friends, did not like groups, and was very particular about 
where he parked his car.  For example, he stated that he 
only ate at restaurants that had valet parking.    

Additionally, throughout the course of this appeal, VA 
afforded the Veteran two compensation and pension 
examinations and a social survey.  The first compensation 
and pension examination occurred in August 2005.  At this 
examination, the examiner reported that the Veteran had a 
close relationship with his wife and children but did not 
have any close friends.  Upon examination, the Veteran 
maintained appropriate eye contact and communicated 
effectively, denied hallucinations or delusions, and 
demonstrated a logical and goal oriented thought process.  
However, the Veteran reported fleeting and passive suicidal 
thoughts when his blood pressure increased, but he did not 
have any suicidal plans or homicidal thoughts.  
Additionally, the Veteran's memory was intact, he did not 
have obsessions or compulsions, and did not experience panic 
attacks.  As for his subjective sense of mood, the Veteran 
reported intermittent feelings of anxiety and depression.  
Moreover, the Veteran slept about four to seven hours per 
night and experienced nightmares five times a week.  In the 
impressions section of the report, the examiner noted that 
the Veteran avoided elevators, close relationships with non-
family members, and news of the war in Iraq.  The examiner 
also found that the Veteran was hypervigilant, checked his 
garage every night before going to sleep, and was easily 
startled.  Finally, the examiner concluded that the 
Veteran's PTSD had a minimal impact on his marriage and that 
he was capable of gainful employment.    
The Veteran also underwent a social survey in August 2005.  
A licensed clinical social worker noted that the Veteran's 
medical history was negative for any suicide attempts or 
drug or alcohol problems.  The examiner then observed that 
the Veteran failed to make eye contact but appeared relaxed.  
The Veteran described his mood as "good," and denied guilt, 
hopelessness, depression, or worthlessness.  Furthermore, 
the Veteran's answers were brief, clear, and coherent.  He 
denied hallucinations, dissociation, and suicidal ideation.  
The examiner also found logical connections between the 
Veteran's thoughts, albeit with frequent irrelevant details, 
constant focus on his blood pressure problem, better long-
term than short-term memory, and intact judgment and insight 
for safety and care.  On the PTSD symptom scale, the 
examiner acknowledged that the Veteran denied a host of 
symptoms, including intrusive or distressing thoughts, 
flashbacks, feelings of detachment, and the inability to 
experience emotion.  Finally, the Veteran was able to 
concentrate and did not tend to be overly alert, but he 
still experienced nightmares and was unable to go on ships.

The Veteran presented for a second compensation and pension 
examination in August 2006.  At this examination, the 
Veteran was neatly groomed with restless psychomotor 
activity and unremarkable speech.  Although the Veteran had 
a restricted affect, the Veteran's mood was anxious and 
dysphoric.  His attention and orientation were intact, his 
thought process was unremarkable, his memory was normal, and 
he denied delusions and understood the outcome of his 
behavior.  The Veteran still reported sleep impairment, and 
the examiner noted several episodes of heart palpitations 
and blood pressure increases.  At this time, the Veteran 
claimed to have transient and passive suicidal and homicidal 
thoughts but good impulse control and no episodes of 
violence.  Additionally, on one hand, the examiner indicated 
that the Veteran experienced recurrent and intrusive 
distressing recollections of his traumatic events; efforts 
to avoid thoughts, feelings, or conversations associated 
with the trauma; markedly diminished interest or 
participation in significant activities; and persistent 
symptoms of increased arousal, to include difficulty falling 
or staying asleep, hypervigilance, and exaggerated startle 
response.  However, on the other hand, the Veteran also 
reported that he enjoyed playing cards with his neighbors, 
reading, playing poker in casinos, and shopping.  In fact, 
the Veteran described his PTSD as "a little bit better" 
except during his "panic like" attacks that were accompanied 
by very high, unexplained blood pressure levels.  These 
panic episodes increased between the Veteran's two 
compensation and pension examinations.  Otherwise, the 
examiner found that the Veteran's psychosocial functioning 
was "quite good."  Nevertheless, the examiner opined that 
the Veteran's PTSD signs and symptoms resulted in 
deficiencies in judgment, work, and mood but only to the 
extent that he sometimes acted impulsively with anger, was 
unable to function after panic attacks, and experienced more 
anxiety.  The examiner further found that the Veteran had 
reduced reliability and productivity due to his PTSD 
symptoms because his anxiety has affected his productivity 
and his ability to function only during the panic episodes.  

Finally, the Board notes that the Veteran's treatment 
providers have assigned him Global Assessment of Functioning 
(GAF) scores ranging from a low of 39 in August 2004 to a 
high of 70 during his August 2005 compensation and pension 
examination.  In between those scores, the Veteran was 
assigned GAF scores of 50 in his August 2005 social survey 
report, 51 in December 2003, and 65 at his August 2006 
compensation and pension examination.  A GAF score ranging 
from 31-40 indicates that there is some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work); a GAF 
score of 41-50 is assigned where there are serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job); a GAF score of 51-60 is appropriate 
where there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers); and 
a GAF score of 61-70 reflects an individual with some mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
such as occasional truancy or theft within the household, 
but generally functioning pretty well and having some 
meaningful interpersonal relationships.

Thus, the overall disability picture associated with the 
Veteran's PTSD as shown by the probative evidence of record 
most closely approximates the criteria associated with a 50 
percent disability rating, representing occupational and 
social impairment with reduced reliability and productivity, 
for the entire appeal period.  The Board notes that the 
Veteran suffered impaired judgment, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective social relationships, and an anxious 
affect.  Although the Veteran's August 2006 compensation and 
pension examination report indicated that the Veteran's 
symptomatology included a restricted affect, increased 
anxiety, suicidal and homicidal thoughts, and increased 
panic attacks, he never demonstrated most of the symptoms 
associated with a 70 percent disability rating.  For 
example, there is no evidence that the Veteran ever suffered 
from obsessional rituals that interfered with routine 
activities; illogical, obscure, or irrelevant speech; near-
continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively; 
spatial disorientation; or neglect of personal appearance 
and hygiene.  Moreover, the August 2006 compensation and 
pension examiner opined that the Veteran's symptoms resulted 
in deficiencies only to the point of his inability to 
function after panic attacks, impulsive anger reactions at 
times, and increased anxiety.  When considered in 
conjunction with a 65 GAF score, the Board finds that the 
August 2006 examination report does not indicate that the 
Veteran's PTSD symptomatology warrants a 70 percent 
disability rating.  Therefore, the evidence demonstrates 
that the Veteran is entitled to a 50 percent disability 
rating, and no higher, for the entire appeal period.  Thus, 
to that extent, the Veteran's appeal is granted. 

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2009).  Any limits on the Veteran's employability due to 
his disability have been contemplated in the currently 
assigned disability rating.  The evidence does not reflect 
that the Veteran's disability has necessitated any frequent 
periods of hospitalization or caused marked interference 
with unemployment.  Thus, the record does not show an 
exceptional or unusual disability picture not contemplated 
by the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Since the 
application of the regular schedular standards is not 
rendered impracticable in this case, referral of this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for consideration of the assignment of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial evaluation of 50 percent for 
service-connected posttraumatic stress disorder is granted, 
subject to laws and regulations governing payment of 
monetary benefits.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim of 
entitlement to service connection for headaches, to include 
as secondary to service-connected PTSD.  

The record contains competent and credible testimony 
regarding the severity and frequency of the Veteran's 
headaches.  The record also contains competent medical 
evidence showing treatment for these headaches and 
speculating about a link between the Veteran's headaches and 
his PTSD.  Specifically, in April 2001, the Veteran's 
private physician, Dr. R.S., wrote that the Veteran's 
"attacks" can be aggravated by emotional distress and that 
an underlying anxiety/depressive state is present and 
aggravating, if not totally creating, the Veteran's problem.  
However, there is no adequate medical opinion of record 
regarding the cause of the Veteran's headaches.  VA must 
provide a medical examination and/or obtain a medical 
opinion when there is: (1) competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that 
the veteran suffered an event, injury, or disease in service 
or has a disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  Thus, 
in consideration of the foregoing, the Board finds that a 
remand for a medical examination and medical opinion with 
respect to the Veteran's claim of entitlement to service 
connection for headaches, to include as secondary to 
service-connected PTSD, is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a compensation 
and pension examination to determine 
the nature and etiology of the 
Veteran's headache disability.  The 
examiner should state what disability 
the Veteran is diagnosed with and 
provide an opinion regarding whether or 
not it is at least as likely as not 
(i.e. a 50 percent probability) that 
this headache disability was caused by 
or aggravated by the Veteran's service-
connected disabilities or otherwise 
related to his active military service.  
All tests and examinations should be 
reported in detail.  The claims folder 
should be made available to the 
examiner for review before the 
examination, and the examiner should 
confirm that the claims folder was 
reviewed in the examination report.  

2.	After the development requested above has 
been completed to the extent possible, the 
Veteran's claim should be readjudicated on 
the merits.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for the Veteran and his representative to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.   

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


